Matter of Burke v Erle (2015 NY Slip Op 01272)





Matter of Burke v Erle


2015 NY Slip Op 01272


Decided on February 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
SHERI S. ROMAN, JJ.


2013-08388
2013-08389
 (Docket No. F-3666-03)

[*1]In the Matter of Jennifer L. Burke, respondent,
vStephen Erle, appellant.


Del Atwell, East Hampton, N.Y., for appellant.

DECISION & ORDER
Appeals from two orders of the Family Court, Dutchess County (Valentino T. Sammarco, J.), both entered July 25, 2013. The first order, in effect, granted the petitioner's motion to hold Stephen Erle in contempt of so much of a prior order as directed him to pay an attorney's fee to the petitioner. The second order directed the entry of a money judgment in favor of the petitioner and against Stephen Erle in the principal sum of $4,230.
ORDERED that the orders are affirmed, without costs or disbursements.
The petitioner proved by clear and convincing evidence (1) that a lawful order of the court, clearly expressing an unequivocal mandate, was in effect, (2) that the appellant disobeyed the order with knowledge of its terms, and (3) that the petitioner was prejudiced by the offending conduct (see El-Dehdan v El-Dehdan, 114 AD3d 4, 16-17; Bennet v Liberty Lines Tr., Inc., 106 AD3d 1038, 1040; Bernard-Cadet v Gobin, 94 AD3d 1030,1031). Accordingly, the Supreme Court properly granted the petitioner's motion to hold the appellant in contempt.
The appellant's remaining contentions are unpreserved for appellate review, waived, or without merit.
DILLON, J.P., LEVENTHAL, CHAMBERS and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court